1. On the court’s own motion, decision dated April 27, 1966, as amended on April 28, 1966 is further amended to read as follows: In a negligence action to recover damages for personal injury, defendants appeal from two orders of the Supreme Court, Queens County, as follows: (1) as order entered March 11, 1966 which, on plaintiff’s motion for reconsideration of the court’s prior denial of a special preference pursuant to CPLR 3403, granted such preference; and, (2) as limited by their brief, an order entered March 29, 1966, insofar as it denied their motion for a further physical examination of plaintiff. Order entered March 11, 1966 affirmed, without costs. No opinion. Order entered March 29, 1966 modified by granting the motion to the extent of directing plaintiff to appear for a further physical examination by one of the two physicians named in subdivision (a) of the order to show cause dated March 15, 1966; defendants shall choose the examining physician. As so modified, order affirmed, insofar as appealed from, without eosts. The decision and order of April 28, 1966 directed: “ The examination shall proceed at the office of one of said physicians at an hour and date, not more than 15 days after entry of the order hereon, to be designated in a written notice to be served by defendants’ attorneys upon plaintiff’s attorneys not less than 5 days prior to the designated date.” In view of the fact that the examination has been noticed for May 13, 1966, and defendants’ attorneys having chosen Dr. Samuel Brock for the examination, the examination shall proceed on that date, at 10:30 A.M., at Dr. Broek’s office, 115 East 61st Street, New York, N. Y. Under all the circumstances, the further physical examination here granted is warranted. 2. The order of this court, dated April 28, 1966 is amended accordingly.
Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.